Citation Nr: 0734609	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial combined disability rating in 
excess of 50 percent for lumbar disc disease involving L3-L4 
with radiculopathy, consisting of separate 40 and 10 percent 
evaluations.


REPRESENTATION

Appellant represented by:	Peter Gould


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for lumbar disc disease involving L3-L4 with 
radiculopathy at a 40 percent disability evaluation, 
effective October 13, 2004.  

In a January 2007 rating decision, the Pittsburgh, 
Pennsylvania RO established a separate 10 percent disability 
evaluation for radiculopathy of the left lower extremity, 
effective October 10, 2006.  That RO has jurisdiction over 
the appeal.

The veteran attended a hearing before the undersigned at the 
Pittsburgh, Pennnsylvania RO in August 2007.  A transcript of 
the hearing is of record.

The Board notes that the veteran has raised claims for 
service connection for an adjustment disorder, a bilateral 
knee condition secondary to his service connected back 
condition and a claim for a total rating for compensation 
purposes based on individual unemployability (TDIU).  These 
issues have not yet been adjudicated and are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007)

The veteran last underwent a VA neurological examination in 
March 2005.  The VA neurological examiner stated that the 
veteran demonstrated evidence of lumbosacral radiculopathy.  
However, the VA neurological examiner did not address whether 
intervertebral disc disease has required periods of doctor 
prescribed bed rest in the last 12 months.  The veteran's 
testimony indicates that the disability is currently worse 
than was described on the examination.

The veteran last underwent a VA orthopedic examination in 
October 2006 which assessed the veteran's current low back 
disability.  The examiner stated that the veteran had left 
leg radiculopathy as the veteran had numbness in his left leg 
from the knee down.  The examiner noted that the veteran had 
been referred to the VA neurosurgery department by his 
primary physician but that this was still pending.  

In order to properly assess the current state of the low back 
disability, the veteran must be afforded a VA examination 
which encompasses both the orthopedic and neurological 
aspects of his condition. 

At his August 2007 hearing, the veteran testified that he had 
been prescribed bed rest many times by various doctors.

The Board also notes that at his August 2007 hearing, the 
veteran reported that he had recently received treatment from 
the VA Medical Center (VAMC) in Butler, Pennsylvania to get 
fitted for a back brace.  The veteran also indicated that he 
was going to begin seeing Dr. Burkett for his back condition.  
Records of these treatments have not yet been associated with 
the claims folder.  VA has a duty to obtain all pertinent VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to specify 
the private medical professionals who 
have provided recent treatment for back 
and left leg disabilities, and then take 
all necessary steps to obtain these 
records.

2.  The AOJ should take all necessary 
steps to secure records of outpatient and 
inpatient treatment of the back and left 
lower extremity from the Butler, 
Pennsylvania VA facility since October 
2006.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the spine to assess the current 
orthopedic and neurological 
manifestations of his low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The orthopedic examiner should report the 
veteran's ranges of thoracolumbar spine 
flexion, extension, lateral flexion, and 
rotation in degrees and note the presence 
or absence of muscle spasm in the lumbar 
spine.

The orthopedic examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
or incoordination.

The neurologic or orthopedic examiner 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 months 
and, if so, the frequency and duration of 
such periods.

The neurologic examiner should also note 
any nerves affected by paralysis, partial 
paralysis, neuralgia, or neuritis, and, 
for affected nerves, express an opinion 
as to the severity of such symptoms in 
terms of being slight, moderate, 
moderately severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

The veteran is advised that failure 
without good cause to report for 
scheduled examinations could result in 
the denial of his claims.  38 C.F.R. § 
3.655(a)-(b) (2007). 

4.  After ensuring that all requested 
development is completed, the AOJ should 
re-adjudicate the claim.  If the benefits 
sought are not granted, the AOJ should 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



